                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 1 of 33

                       1    SHAND S. STEPHENS (Bar No. 67694)
                            shand.stephens@dlapiper.com
                       2    AMANDA L. MORGAN (Bar No. 246277)
                            amanda.morgan@dlapiper.com
                       3    JEANETTE T. BARZELAY (Bar No. 261780)
                            jeanette.barzelay@dlapiper.com
                       4    DLA PIPER LLP (US)
                            555 Mission Street, Suite 2400
                       5    San Francisco, California 94105
                            Telephone: (415) 836-2500
                       6    Facsimile: (415) 836-2501

                       7    TRAVIS R. WALL (SBN 191662)
                            twall@mail.hinshawlaw.com
                       8    HINSHAW & CULBERTSON LLP
                            One California Street, 18th Floor
                       9    San Francisco, CA 94111
                            Telephone: (415) 362-6000
                      10    Facsimile: (415) 834-9070

                      11    SPENCER Y. KOOK (SBN 205304)
                            skook@mail.hinshawlaw.com
                      12    HINSHAW & CULBERTSON LLP
                            633 West 5th Street, 47th Floor
                      13    Los Angeles, CA 90071
                            Telephone: (213) 680-2800
                      14    Facsimile: (213) 614-7399

                      15    Attorneys for Defendants Applied Underwriters, Inc., Applied
                            Underwriters Captive Risk Assurance Company, Inc.,
                      16    California Insurance Company, and Applied Risk Services

                      17
                                                  IN THE UNITED STATES DISTRICT COURT
                      18
                                               FOR THE EASTERN DISTRICT OF CALIFORNIA
                      19
                      20
                           PET FOOD EXPRESS LTD., et al.,               Case No. 2:16-01211-WBS-AC
                      21                Plaintiffs,                     Judge William B. Shubb
                                                                        Magistrate Judge Allison Claire
                      22   v.
                                                                        MEMORANDUM OF POINTS AND
                      23   APPLIED UNDERWRITERS, INC.,                  AUTHORITIES IN SUPPORT OF
                           et al.,                                      DEFENDANTS’ MOTION FOR SUMMARY
                      24                Defendants.                     JUDGMENT
                      25

                      26

                      27

                      28
DLA P I PER LLP (US)                                                      -1-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                     CASE NO. 2:16-cv-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 2 of 33

                       1                                                      TABLE OF CONTENTS
                       2                                                                                                                                       Page
                       3    I.        INTRODUCTION .............................................................................................................. 1
                       4    II.       STATEMENT OF FACTS ................................................................................................. 3
                                      A.   The Program’s Features and Operation................................................................... 3
                       5
                                      B.   The CDI Has Approved the Sale of an Amended RPA, Which Has
                       6                   Substantially the Same Features and Operates in the Same Manner as Pet
                                           Food’s RPA ............................................................................................................. 5
                       7              C.   The Program Worked As Designed and Disclosed to Pet Food ............................. 6
                       8                   1.     Pet Food Is a Sophisticated, Knowledgeable Consumer of Workers’
                                                  Compensation Insurance ............................................................................. 6
                       9                   2.     Pet Food Extensively Reviewed the Program Materials Before
                                                  Purchase and Relied on Its Experienced Broker ......................................... 7
                      10
                                           3.     Pet Food Admits It Misunderstood How Rebates Would Be
                      11                          Distributed, Negating Any Actual Loss of Money or Property .................. 9
                                           4.     Pet Food Renewed the Program for a Seventh Year Despite Having
                      12                          Read Published Complaints About the Program, Indicating Its
                                                  Understanding and Acceptance ................................................................. 11
                      13
                                           5.     Pet Food Performed Well Under the Program Under Any Metric............ 12
                      14                   6.     Pet Food Has No Witness Who Can Quantify Its Monetary Loss
                                                  and Restitution .......................................................................................... 13
                      15
                            III.      ARGUMENT .................................................................................................................... 14
                      16              A.   Pet Food’s UCL Claim Must Fail Because the Undisputed Evidence Shows
                                           That Pet Food Suffered No Harm As a Result of Defendants’ Conduct .............. 16
                      17
                                           1.     Pet Food’s UCL Claim Must Fail Because Pet Food Has Not
                      18                          Suffered Injury in Fact .............................................................................. 16
                                           2.     Pet Food’s UCL Claim Must Fail Because, Under the Facts of This
                      19                          Case, No Conduct by Defendants Could Have Caused Pet Food’s
                                                  “Harm” ...................................................................................................... 19
                      20
                                      B.   Pet Food’s Quasi-Contract Claim Must Also Fail Because Pet Food Cannot
                      21                   Show Actual Harm or Injury in Fact ..................................................................... 22
                                      C.   Pet Food’s Quasi-Contract Claim Fails for the Additional Reason That Pet
                      22                   Food Lacks Standing to Enforce the Insurance Code and Related
                                           Regulations ............................................................................................................ 22
                      23
                            IV.       CONCLUSION ................................................................................................................. 27
                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)                                                                           -i-
    SAN FRA NCI SCO
                                   POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                        CASE NO. 2:16-cv-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 3 of 33

                       1                                                   TABLE OF AUTHORITIES
                       2                                                                                                                                   Page(s)
                       3    CASES
                       4
                            Anderson v. Liberty Lobby, Inc.,
                       5       477 U.S. 242 (1986) ..................................................................................................................14

                       6    Arriaga v. Loma Linda University,
                               10 Cal. App. 4th 1556 (1992), superseded by statute on other grounds.............................23, 24
                       7
                            Celotex Corp. v. Catrett,
                       8       477 U.S. 317 (1986), cert. denied, 484 U.S. 1066 (1988) ............................................14, 15, 27
                       9    Crusader Ins. Co. v. Scottsdale Ins. Co.,
                      10       54 Cal. App. 4th 121 (1997)..........................................................................................23, 24, 26

                      11    Delbon Radiology v. Turlock Diagnostic Ctr.,
                               839 F. Supp. 1388 (E.D. Cal. 1993) ..........................................................................................15
                      12
                            Edwards v. Aguillard,
                      13       482 U.S. 578 (1987) ..................................................................................................................15
                      14    Estate of Gonzales v. Hickman,
                      15       No. ED CV 05-660 MMM, 2007 WL 3237727 (C.D. Cal. May 30, 2007)..............................14

                      16    Farmers Ins. Exchange v. Super. Ct.,
                               137 Cal. App. 4th 842 (2006)........................................................................................23, 25, 26
                      17
                            Gary Plastic Packaging Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
                      18       119 F.R.D. 344 (S.D.N.Y. 1988) ..............................................................................................20
                      19    Hall v. Time Inc.,
                               158 Cal. App. 4th 847 (2008)....................................................................................................16
                      20

                      21    In re Safeguard Scientifics,
                                216 F.R.D. 577 (E.D. Penn. 2003) ............................................................................................20
                      22
                            Martinez v. Welk Grp., Inc.,
                      23      907 F. Supp. 2d 1123 (S.D. Cal. 2012) ...............................................................................16, 18
                      24    Matter of Placid Oil Co.,
                               932 F.2d 394 (5th Cir. 1991).....................................................................................................15
                      25
                            MH Pillars Ltd. v. Realini,
                      26
                              277 F. Supp. 3d 1077 (N.D. Cal. 2017) ....................................................................................21
                      27
                            Middlesex Ins. Co. v. Mann,
                      28       124 Cal. App. 3d 558 (1981).....................................................................................................23
DLA P I PER LLP (US)                                                              -ii-
    SAN FRA NCI SCO
                                 POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                      CASE NO. 2:16-cv-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 4 of 33

                       1    Miller v. Glenn Miller Prods., Inc.,
                               454 F.3d 975 (9th Cir. 2006).....................................................................................................15
                       2
                            Moradi-Shalal v. Fireman’s Fund Ins. Cos.,
                       3
                              46 Cal. 3d 287 (1988) ...................................................................................................23, 25, 26
                       4
                            Peterson v. Cellco P’ship,
                       5       164 Cal. App. 4th 1583 (2008)............................................................................................22, 24

                       6    Princess Cruise Lines, Ltd. v. Superior Court,
                               179 Cal. App. 4th 36 (2009)......................................................................................................20
                       7
                            STATUTES
                       8
                            Cal. Bus. & Prof. Code § 17200, et seq. ...........................................................................................1
                       9
                      10    Cal. Ins. Code § 790.03 ...................................................................................................................26

                      11    Cal. Ins. Code § 1011(e) .................................................................................................................24

                      12    Cal. Ins. Code § 1065.5 ...................................................................................................................24

                      13    Cal. Ins. Code § 1605.1 ...................................................................................................................24
                      14    Cal. Ins. Code § 1605.3 ...................................................................................................................24
                      15    Cal. Ins. Code § 11650, et seq.........................................................................................................25
                      16
                            Cal. Ins. Code § 11658 ............................................................................................................ passim
                      17
                            Cal. Ins. Code § 11730, et seq.........................................................................................................25
                      18
                            Cal. Ins. Code § 11735 ..................................................................................................22, 23, 24, 26
                      19
                            Cal. Ins. Code § 11737(d) ...............................................................................................................25
                      20
                            Cal. Ins. Code § 12921.1 .................................................................................................................24
                      21
                            Cal. Ins. Code § 12924 ....................................................................................................................24
                      22
                            Cal. Lab. Code § 3700.....................................................................................................................18
                      23

                      24    OTHER AUTHORITIES

                      25    10 Cal. Code Regs. § 2218 ........................................................................................................22, 23

                      26    10 Cal. Code Regs. § 2268 ..................................................................................................22, 23, 24

                      27    10 Cal. Code Regs. § 2591.1 ...........................................................................................................24
                      28    CA B. An., A.B. 1753 Sen., 8/31/1995 ...........................................................................................26
DLA P I PER LLP (US)                                                           -iii-
    SAN FRA NCI SCO
                                 POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                     CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 5 of 33

                       1    Fed. R. Civ. P. 56 ......................................................................................................................15, 27
                       2    Fed. R. Civ. P. 56(c)........................................................................................................................14
                       3    U.S. Constitution Art. III ................................................................................................................16
                       4

                       5

                       6

                       7

                       8

                       9
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)                                                                            -iv-
    SAN FRA NCI SCO
                                 POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                     CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 6 of 33

                       1    I.      INTRODUCTION
                       2            Plaintiff Pet Food Express Ltd. (“Pet Food”) filed this lawsuit in 2016 against Defendants

                       3   Applied Underwriters, Inc., Applied Underwriters Captive Risk Assurance Company, Inc.

                       4   (“AUCRA”), California Insurance Company (“CIC”), and Applied Risk Services (“ARS”)

                       5   (collectively, “Defendants”), generally alleging that Defendants fraudulently marketed and sold a

                       6   workers’ compensation insurance program known as EquityComp® (the “Program”) to Pet Food

                       7   and other similarly situated California employers in violation of California and federal law. The

                       8   complaint alleged claims for federal RICO violation, unfair competition (Cal. Bus. & Prof. Code

                       9   § 17200, et seq. (“UCL”)), and unjust enrichment. See generally Second Am. Class Action

                      10   Compl., Dkt. 54.1 The Court dismissed the RICO claim at the pleading stage. As a result, the only

                      11   claims remaining for trial are Pet Food’s claims for unfair competition and unjust

                      12   enrichment/quasi-contract.

                      13            Pet Food’s core theory is that the Program was unlawful and unfair because one of the

                      14   Program documents—the Reinsurance Participation Agreement (“RPA”)—was not filed with or

                      15   approved by the California Department of Insurance (“CDI”). Pet Food relies on the June 20,

                      16   2016 decision of the California Insurance Commissioner (“Commissioner”) in the administrative

                      17   appeal In the Matter of the Appeal of Shasta Linen Supply, Inc. (the “Shasta Order”), which held

                      18   (erroneously) that the RPA between Defendants and Shasta was void and unenforceable. This

                      19   Court has already ruled that the Shasta Order “does not control this court” and declared its

                      20   “disagree[ment] with the Commissioner” and his finding that the RPA was unlawful simply

                      21   because it was not filed. See, e.g., Oct. 17, 2017 Order, Shasta Dkt. 66 (“MTD Order”) at 21. This

                      22   Court instead held that “an unfiled rate is not unlawful per se.” Id. And in dismissing Pet Food’s

                      23   RICO claims, the Court also held that Defendants “disclosed in program documents that the RPA

                      24
                            1
                              Pet Food brought its action along with two other plaintiffs and, acting in concert, sought to have
                      25    this group of plaintiffs represent a class of all purchasers of the Program in California. The Court
                            denied both their motion for class certification and motion for leave to file a renewed class
                      26    certification motion. See generally Mem. & Order Re: Defs.’ Mot. To Dismiss, Dkt. 65; Mem. &
                            Order Denying Plfs.’ Mot. For Class Certification, Dkt. 116; Order Denying Plf. Alpha
                      27    Polishing’s Motion for Leave to File Renewed Mot. For Class Certification, Dkt. 128. Where
                            relevant, Defendants cite to documents from the action of one of Pet Food’s co-plaintiffs, Shasta
                      28    Linen Supply, Inc., as “Shasta Dkt.”
DLA P I PER LLP (US)                                                           -1-
    SAN FRA NCI SCO
                                 POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                      CASE NO. 2:16-cv-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 7 of 33

                       1   was not a filed retrospective rating plan, and detailed how the profit sharing program would

                       2   work.” Id. at 12; Defendants’ Separate Statement of Undisputed Material Facts (“SUMF”) at

                       3   No. 1.

                       4                As explained further below, Pet Food’s remaining claims cannot survive this Motion

                       5   because, among others things, Pet Food cannot show the necessary injury in fact or causation to

                       6   support its claims, for multiple reasons:

                       7               Pet Food admitted it performed better under the supposedly unlawful RPA than it would

                       8                have under the CDI-approved guaranteed cost policies (“CIC Policies”) (SUMF at

                       9                No. 2);
                      10               Before renewing the Program for a second time, Pet Food conducted an investigation of

                      11                the Program through its general counsel, John Moore, who concluded that “the plan had

                      12                worked differently than represented to [Pet Food] in the Applied marketing materials, and

                      13                that it would be unconscionable under California law for Applied to enforce the

                      14                EquityComp RPA.” (SUMF at No. 3.) Pet Food renewed the Program despite this;

                      15               Pet Food also consulted advisors and read articles discussing alleged issues with the

                      16                Program (similar to the claims Pet Food asserts in this lawsuit), yet decided to continue in

                      17                the Program for a seventh year because it “knew exactly what we were getting into” and

                      18                “it was [Pet Food’s] . . . best option at the time” (SUMF at No. 4);

                      19               Pet Food has not disclosed any expert witness or other witness who can quantify Pet
                      20                Food’s supposed harm and establish its right to restitution, even assuming it could prove

                      21                liability on any theory;

                      22               Pet Food participated in the Program for a total of seven years, executing not one but two

                      23                RPAs, plus an extension agreement, indicating its satisfaction with and understanding of

                      24                the Program;

                      25               Pet Food reviewed the Program materials extensively before deciding to purchase and

                      26                relied on its sophisticated insurance broker, who was very familiar with the Program and

                      27                had presented it to participants and prospective participants around 40 times;

                      28    /////
DLA P I PER LLP (US)                                                             -2-
    SAN FRA NCI SCO
                                    POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                        CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 8 of 33

                       1             Pet Food testified that the primary basis for its alleged injury was Defendants’ failure to

                       2              pay rebates in accordance with Pet Food’s understanding about the timing of those

                       3              refunds under the Program, but admitted that the information was “in the contract” and

                       4              that Pet Food simply “did not pick up on it,” that Pet Food’s misunderstanding came from

                       5              conversations with its broker (not Applied), and that Pet Food had, in fact, received

                       6              rebates all along throughout the Program;

                       7             Pet Food got the benefit of its bargain in purchasing a loss sensitive program that

                       8              provided it with the opportunity of lower ultimate costs if it could maintain a safe

                       9              workplace and keep its workers’ compensation claims low, but Pet Food’s workers’
                      10              compensation claims over its seven years in the Program were considerably higher on

                      11              average than its previous average annual costs, resulting in higher than expected costs;

                      12             Pet Food’s total Program cost was less than the maximum costs it was quoted (adjusted

                      13              for payroll increases), and comparable to or less than the other workers’ compensation

                      14              insurance programs it was quoted (SUMF at No. 5).

                      15              All of these facts, among others, demonstrate that Pet Food cannot present any evidence

                      16   of injury or causation at trial even if it could establish liability, and they demonstrate the absence

                      17   of any harm to Pet Food for which Defendants can be found liable.

                      18    II.       STATEMENT OF FACTS
                      19              A.     The Program’s Features and Operation
                      20              The Program is a three-year loss-sensitive workers’ compensation program consisting of

                      21    two main components: (1) the CIC Policies with rates that are filed with and approved by the

                      22    CDI; and (2) a profit-sharing agreement, the RPA, between the employer and AUCRA, through

                      23    which the employer can share in the underwriting results of its workers’ compensation losses.

                      24    Depending on the employer’s loss history over the duration of the Program, the employer’s final

                      25    costs under the RPA might be more or less than the premium owed under the CIC Policies.

                      26    (SUMF at No. 6.)

                      27              AUCRA is structured as a segregated cell reinsurance facility, a common captive

                      28    reinsurance structure. Rather than pool its reinsurance risk, each participant has a separate
DLA P I PER LLP (US)                                                         -3-
    SAN FRA NCI SCO
                                  POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                      CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 9 of 33

                       1    underwriting account (or “cell”). The cells are legally separated so assets in one cell may not be

                       2    used to pay liabilities in another cell. This structure allows employers to participate in a captive

                       3    reinsurance arrangement without being potentially liable for another employer’s workers’

                       4    compensation risks. (SUMF at No. 7.)

                       5           As part of this arrangement, the employer agrees to maintain a capital account in its

                       6    segregated cell. (SUMF at No. 8.) Because the ultimate claims costs cannot be known in advance,

                       7    “loss development factors” or “LDFs” (i.e., multipliers) are applied to claims to estimate their

                       8    final cost. (SUMF at No. 9.) The use of LDFs and reserves is not unique to the Program. LDFs

                       9    are actuarially based and commonly used in the industry to estimate future total claims costs in
                      10    loss sensitive workers’ compensation programs. The RPA has two sets of LDFs: one set is used

                      11    during the three-year active term; another set with higher multipliers is used after the active term

                      12    expires (i.e., the “run off” period). (SUMF at No. 10.) The reserve amount is adjusted periodically

                      13    as claims resolve. Importantly, LDFs reduce over time until their impact on the ultimate costs

                      14    when a cell is closed is reduced to nothing. The RPA, which the participant signs, discloses all

                      15    these features.

                      16           A participant also agrees to maintain reserves in its cell after the RPA’s three-year active

                      17    term expires because exposure under workers’ compensation claims can sometimes continue for

                      18    several years. (SUMF at No. 11.) The reserve amount is adjusted periodically as claims develop.

                      19    The RPA also clearly discloses this requirement, which is not unique to the Program. Because
                      20    some workers’ compensation claims remain open after the RPA’s active term, employers with

                      21    loss sensitive programs must typically maintain reserves after the active term expires.

                      22           A single RPA covers the entire three-year period (SUMF at No. 12), but individual,

                      23    annual CIC Policies are issued to the employer in each of the three years. (SUMF at No. 13.) The

                      24    RPA sets minimum and maximum costs for the participant, thereby capping the participant’s

                      25    maximum potential liability. The minimum and maximum are initially based on the employer’s

                      26    estimation of payroll and are adjusted based on actual payroll. When the segregated cell is closed,

                      27    the employer’s ultimate cost is calculated using the RPA’s formulas and, depending on the claims

                      28    experience, the employer could receive a profit sharing distribution under the RPA. (SUMF at
DLA P I PER LLP (US)                                                        -4-
    SAN FRA NCI SCO
                               POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                   CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 10 of 33

                       1     No. 14.) The RPA clearly discloses that a participant’s cell may be liquidated in AUCRA’s

                       2     discretion, and may take as many as seven years after Program termination to finally close,

                       3     depending on the ongoing incidence and payment of workers’ compensation insurance claims.

                       4     (SUMF at No. 15.)

                       5               Participants are provided detailed disclosures through their own brokers in the form of a

                       6     Workers’ Compensation Proposal & Rate Quotation (“Proposal”) and Workers’ Compensation

                       7     Summary & Scenarios (“Summary”), which explain how the Program works. In particular, these

                       8     disclosures explain that the Program includes both the filed, guaranteed cost policies but also a

                       9     separate “profit sharing plan” effectuated through a reinsurance transaction. (SUMF at No. 16.)
                      10     The Proposal clearly states that the profit sharing plan “is not a filed retrospective rating plan or

                      11     dividend plan.” (SUMF at No. 17.) It also explains that the participant will be billed a “Net Pay-

                      12     In Amount” each month that includes workers’ compensation premium under the policies, fees,

                      13     and capital deposits due to the participant’s cell account under the RPA. (SUMF at No. 18.) The

                      14     “Net Pay-In Amount” incorporates a pay-in factor of 70% of the Loss Pick Containment Amount,

                      15     which provides upfront cash flow benefits to participants with low claim losses.

                      16               B.     The CDI Has Approved the Sale of an Amended RPA, Which Has
                                              Substantially the Same Features and Operates in the Same Manner as Pet
                      17                      Food’s RPA
                      18               Notwithstanding the Shasta Order and the CDI’s (flawed) findings regarding the Program

                      19    and the RPA, in the wake of that administrative proceeding, Defendants negotiated with the CDI

                      20    on a revised version of the Program, the RPA, and certain disclosures and developed a

                      21    Retrospective Rating Participation Agreement (“Amended RPA”) that could be sold and marketed

                      22    with the CDI’s approval in California. (SUMF at No. 19.) As Defendants’ expert, Richard Fein,

                      23    concluded in analyzing the differences between the unfiled RPA and the Amended RPA, while

                      24    there are differences, none of them changes the structure, material terms, or financial results to the

                      25    participant or to AUCRA. (SUMF at No. 20.) Thus, largely the same RPA that Pet Food signed—

                      26    not once, but twice—is now approved for sale in California.

                      27    /////

                      28    /////
DLA P I PER LLP (US)                                                           -5-
    SAN FRA NCI SCO
                                    POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                        CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 11 of 33

                       1            C.      The Program Worked As Designed and Disclosed to Pet Food
                       2            Pet Food’s testimony and documentary evidence make clear that the Program worked as

                       3     intended and as disclosed to Pet Food. The record also shows that Pet Food was a sophisticated

                       4     consumer of workers’ compensation insurance with many years of experience evaluating

                       5     workers’ compensation insurance options, and that it depended on its broker to explain the

                       6     Program and enhance its understanding of the Program’s main features and operation. The

                       7     undisputed facts also show that Pet Food continued to participate in the Program even after it

                       8     knew that the Program was allegedly unlawful and unconscionable. These facts disprove any

                       9     injury in fact or entitlement to a remedy in equity.

                      10                    1.      Pet Food Is a Sophisticated, Knowledgeable Consumer of Workers’
                                                    Compensation Insurance
                      11

                      12            Pet Food is a pet food and supply retailer with 950 employees and annual revenue of $150

                      13     million. (SUMF at No. 21.) Pet Food’s COO, Terrance Lim, who graduated from UC Berkeley in

                      14     1975 and attended seven years of graduate school, has overseen Pet Food’s growth from six

                      15     stores in 1994 to 63 stores by 2018. (SUMF at No. 22.) He has been responsible for purchasing

                      16     Pet Food’s workers’ compensation insurance for the past 24 years. (SUMF at No. 23.) Before

                      17     joining Pet Food, Mr. Lim had been responsible for purchasing workers’ compensation insurance

                      18     in his prior business for 12 years. (SUMF at No. 24.) Altogether, Mr. Lim has been in charge of

                      19     buying workers’ compensation insurance in California for 36 years. (SUMF at No. 25.)

                      20            Pet Food also regularly relies on its general counsel, John Moore, and consults outside

                      21     counsel, to advise on regulatory and legal issues. (SUMF at No. 26.) At the time it purchased the

                      22     Program from Applied, Pet Food worked with an insurance broker, Michael Gonzalez, who has

                      23     over 20 years’ experience with workers’ compensation insurance, has been a licensed insurance

                      24     broker for 18 years, and has a Series 7 securities broker’s license. (SUMF at No. 27.) Mr.

                      25     Gonzalez was very familiar with the Program. He presented the Program to over 40 prospective

                      26     clients and placed 12 employers in the Program. (SUMF at No. 28.)

                      27            According to Mr. Lim, price is the most important consideration in acquiring workers’

                      28     compensation insurance, followed by two other important features: company strength and claims
DLA P I PER LLP (US)                                                      -6-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 12 of 33

                       1     management. (SUMF at No. 29.) Whether a workers’ compensation product was filed with an

                       2     insurance department was not a factor Pet Food considered when buying its workers’

                       3     compensation insurance, and Mr. Lim does not know whether such products are even required to

                       4     be filed with regulators. (SUMF at No. 30.)

                       5                    2.     Pet Food Extensively Reviewed the Program Materials Before
                                                   Purchase and Relied on Its Experienced Broker
                       6

                       7            Pet Food entered into the Program for its 2009 workers’ compensation insurance renewal.

                       8     Pet Food had been in guaranteed cost workers’ compensation policies for years, but by 2009, its

                       9     workers’ compensation rates had been steadily increasing for three or four years. (SUMF at

                      10     No. 31.) At the time, Pet Food had experienced a few years of increasing workers’ compensation

                      11     insurance losses, causing its experience modification factor (“ex-mod”) to reach 125% (or 1.25),

                      12     which Mr. Lim described as “terrible.” (SUMF at No. 32.) Pet Food believed it could keep its

                      13     losses low and ultimately get lower rates from a loss sensitive plan than from a guaranteed cost

                      14     plan. (SUMF at No. 33.)

                      15            In September 2009, leading up to its annual October renewal, Pet Food had received only

                      16     one workers’ compensation quote below $400,000 per year. (SUMF at No. 34.) Pet Food

                      17     obtained an EquityComp quote from Applied for a minimum of $423,000 and a maximum of $1.6

                      18     million over three years, based on annual estimated payroll of approximately $11 million. (SUMF

                      19     at No. 35.) This was a reduced price from Applied’s original quote that Pet Food’s broker

                      20     negotiated. (SUMF at No. 36.) Pet Food was interested in the Program because of the opportunity

                      21     for “lower rates” if it could limit its claims. (SUMF at No. 37.) Pet Food had been averaging

                      22     around $125,000 annually in workers’ compensation insurance losses but believed it could lower

                      23     its losses to around $70,000 per year. (SUMF at No. 38.)

                      24            Before Pet Food decided to buy the Program, and before Mr. Lim signed the Request to

                      25     Bind on its behalf requesting that Defendants issue workers’ compensation insurance policies to

                      26     Pet Food, Mr. Lim was presented with copies of the Proposal, the Summary, and the RPA.

                      27     (SUMF at No. 39.) Mr. Lim read the Program materials, including the RPA, “closely.” (SUMF at

                      28     No. 40.) He took extensive notes on the Program documents, discussed them with Pet Food’s
DLA P I PER LLP (US)                                                       -7-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 13 of 33

                       1     broker, Mr. Gonzalez, and with Applied, and performed many calculations to estimate Pet Food’s

                       2     payments. Mr. Lim calculated Pet Food’s historic estimated average annual claims cost—

                       3     $125,000 per year—and then reviewed the Summary supplied by Applied to conclude that Pet

                       4     Food’s ultimate cost at that claims level would be about $1 million for three years. (SUMF at

                       5     No. 41.) Mr. Lim believed, however, that Pet Food could limit its claims to an average of $70,000

                       6     per year, which would result in a three-year cost of around $895,000. (SUMF at No. 42.) Mr. Lim

                       7     liked the Program’s three-year commitment that, unlike Pet Food’s guaranteed cost options,

                       8     would avoid fluctuations in ex-mods and market prices during the three-year term. (SUMF at

                       9     No. 43.)
                      10            Mr. Lim’s notes on the RPA indicate that he, among other things, understood how and

                      11     when a participant’s cell may be closed after the Program’s active term; reviewed Schedule 1 to

                      12     the RPA and was aware of the application of LDFs, run-off LDFs, and an Exposure Group

                      13     Adjustment Factor (“EGAF”); and understood that monthly payment amounts might “fluctuate

                      14     more” during the run-off period if Pet Food elected not to renew. (SUMF at No. 44.) Mr. Lim

                      15     understood that the pay-in under EquityComp was different from the premium under the CIC

                      16     Policies, and that the low monthly pay-in factor would be a benefit to Pet Food if it kept its claims

                      17     low throughout the Program. (SUMF at No. 45.)

                      18            Based on Mr. Lim’s close review of the Program documents and conversations with Mr.

                      19     Gonzalez, Pet Food understood the Program before it signed up to participate. (SUMF at No. 46.)
                      20     Understanding that EquityComp was a “captive program,” Pet Food was happy with the Program

                      21     three years into the first term. (SUMF at No. 47.) By March 2012, Pet Food calculated that it had

                      22     saved $200,000 thanks to the Program and recorded that the “discount” was improving each

                      23     month because of its good claims record—reflecting management’s understanding of the

                      24     Programs’ pay-in feature. (SUMF at No. 48.)

                      25            Satisfied with the Program, Pet Food requested and received a three-year renewal quote

                      26     from Applied in September 2012. (SUMF at No. 49.) Pet Food also obtained quotes for four

                      27     guaranteed cost policies from other insurers that ranged from $519,000 to over $748,000 per year.

                      28     (SUMF at No. 50.) Applied’s proposal had a three-year minimum of $595,000 and a three-year
DLA P I PER LLP (US)                                                       -8-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 14 of 33

                       1     maximum of $2.4 million, based on estimated annual payroll of approximately $16 million.

                       2     (SUMF at No. 51.) Pet Food’s broker advised that it would pay more under EquityComp than the

                       3     lowest guaranteed cost option only if it had over $350,000 in claims per year, and Pet Food

                       4     thought it could keep its claims lower than that. (SUMF at No. 52.) Moreover, as Mr. Lim

                       5     admitted, if Pet Food had bought a one-year guaranteed cost policy and had high claims, the loss

                       6     experience would raise its ex-mod and increase the cost of the next year’s renewal (SUMF at

                       7     No. 53), making the savings with Applied even more attractive since it was a three-year contract.

                       8                In Pet Food’s negotiations with Applied regarding the 2012 renewal, Applied again

                       9     reduced its initial quote, which Mr. Lim estimated would save Pet Food $50,000 per year. (SUMF
                      10     at No. 54.) Before the 2012 renewal, Pet Food sent the RPA to its lawyers for review, after which

                      11     Mr. Lim negotiated the substantive terms of the RPA with Applied. (SUMF at No. 55.) As a

                      12     result of those negotiations, Pet Food’s RPA was amended through an addendum that changed the

                      13     choice of law and arbitration provision. Pet Food sought no other changes in the negotiations.

                      14     (SUMF at No. 56.)

                      15                       3.     Pet Food Admits It Misunderstood How Rebates Would Be
                                                      Distributed, Negating Any Actual Loss of Money or Property
                      16

                      17                After the 2012 renewal, Mr. Lim became dissatisfied with the Program because he

                      18     mistakenly believed that, as claims closed for the first three-year term, Pet Food would begin

                      19     receiving immediate “rebates.” When asked to describe the manner in which Pet Food believes it

                      20     “has lost money or property as a result of its business transactions with Applied Underwriters,”

                      21     Mr. Lim testified that Pet Food believed that as claims closed, excess reserves would be returned

                      22     to it, but did not realize how long it would take to have any excess monies returned under the

                      23     terms of the Program. (SUMF at No. 57.)

                      24                Mr. Lim admitted, however, that the Program’s “rebate” terms are “in the contract,” but

                      25     that he “simply did not pick up on it.” (SUMF at No. 58.) He also admitted that discussions with

                      26     his broker—not any representations by Applied—reinforced his misunderstanding. (SUMF at

                      27     No. 59.) Mr. Lim testified, for instance:

                      28     /////
DLA P I PER LLP (US)                                                           -9-
    SAN FRA NCI SCO
                                     POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                         CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 15 of 33

                       1                   A. Now, I may have -- I think this is a demonstration that I didn’t truly
                                           understand how it worked, even though I signed those documents, as
                       2                   you’ve pointed out many times; that I -- I had the understanding, whether
                                           it was correct or not correct, that rebates would be forthcoming as things
                       3                   closed out, and that’s when we would be seeing the money.

                       4                   Q. All right. Out of interest, was that understanding the result of
                                           conversations you had with Mike Gonzalez?
                       5
                                           A. Yes.
                       6

                       7     (SUMF at No. 60.)2 Moreover, even though Pet Food erroneously expected to receive more

                       8     regular and immediate rebates, Mr. Lim acknowledged that Pet Food “did get rebates as claims

                       9     closed” in at least one instance, negating Pet Food’s claim that cash flow benefits and profit

                      10     returns were never provided until years after plan closure. (SUMF at No. 62.)

                      11                Further, although the timing of “rebates” is Pet Food’s main complaint with the Program,

                      12     Pet Food admitted to actually receiving real-time reductions in price every month in the Program,

                      13     as designed, which effectively functioned as a real-time rebate or cash flow benefit:

                      14                   Q. In the Applied program, there was, as you know, the 70 percent Pay-In
                                           Factor; right?
                      15                   A. Yes.
                      16                   Q. Which tended to reduce actually what you had -- Pet Foods had to lay
                                           out up front?
                      17
                                           A. Yes.
                      18
                                           Q. All right. And that is a cash-flow benefit, is it not?
                      19
                                           A. I guess I would agree.
                      20
                                           Q. And if you don’t have to give that money back because the losses are
                      21                   low, you’re actually being rebated as time goes along, are you not?

                      22                   A. I think you’re correct.

                      23     (SUMF at No. 63.) Mr. Lim agreed that the 70-percent pay-in factor meant that “essentially,

                      24     you’re getting the rebate as time goes along…as long as your claims are low.” (SUMF at No. 64.)

                      25     /////

                      26     /////

                      27
                             2
                               Pet Food complained in writing to another broker that EquityComp had been misrepresented by
                      28     its broker, Mr. Gonzalez, but not by Applied. (SUMF at No. 61.)
DLA P I PER LLP (US)                                                        -10-
    SAN FRA NCI SCO
                                     POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                         CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 16 of 33

                       1                    4.      Pet Food Renewed the Program for a Seventh Year Despite Having
                                                    Read Published Complaints About the Program, Indicating Its
                       2                            Understanding and Acceptance
                       3            On October 1, 2015, Pet Food renewed the Program for a seventh year, after having

                       4     signed two Requests to Bind and RPAs to implement two three-year Programs. (SUMF at

                       5     No. 65.) By that time, Pet Food, through its General Counsel, Mr. Moore, had extensively

                       6     investigated the Program, including by accessing court files regarding cases against Applied and

                       7     reviewing trade journal articles. (SUMF at No. 66.) Mr. Moore declared that

                       8            By the middle of 2015, I [Mr. Moore] was convinced that the arbitration
                                    agreement in PFE’s EquityComp agreement was unenforceable, that the plan had
                       9            worked differently than represented to PFE in the Applied marketing materials,
                                    and that it would be unconscionable under California law for Applied to enforce
                      10            the EquityComp RPA.
                      11     (SUMF at No. 67.)

                      12            Pet Food management had also reviewed articles and lawsuits and had heard “a lot of talk

                      13     about problems with the program.” (SUMF at No. 68.) Pet Food was concerned the Program was

                      14     not fair and that it was paying more than it should, even though it was saving money in the

                      15     Program compared to the guaranteed cost quotes it had received. (SUMF at No. 69.) In April

                      16     2015, Pet Food was sent an article titled, “Berkshire Hathaway’s EquityComp Program

                      17     Problems,” which discusses in detail the complaints made by Shasta Linen to the CDI about the

                      18     Program, and which essentially recites the allegations and substance of the complaint Pet Food

                      19     ultimately filed in this lawsuit. (SUMF at No. 70.) By July 2015, Mr. Lim had begun reading

                      20     about lawsuits against Applied and consulted Mr. Moore and other brokers about them. (SUMF at

                      21     No. 71.) Then, on September 22, 2015, just one week before Pet Food’s one-year extension, Mr.

                      22     Lim received another article from Mark Witriol, Pet Food’s owner, entitled: “Beware Applied

                      23     Underwriters Workers’ Compensation Insurance,” which again recited the very allegations Pet

                      24     Food is asserting in this litigation. (SUMF at No. 72.)

                      25            Despite being aware of the allegations about the Program, its own General Counsel’s

                      26     conclusions that the Program and the RPA were “unconscionable,” and the fact that Pet Food had

                      27     other viable workers’ compensation insurance options for its 2015 renewal (including guaranteed

                      28     cost, loss sensitive, and captive program options), Pet Food decided to renew the Program for
DLA P I PER LLP (US)                                                         -11-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 17 of 33

                       1     another year. (SUMF at No. 73.) It did so because it was the lowest quote by $17,000, out of

                       2     premiums over $1 million. (SUMF at No. 74.) The news articles and lawsuits Pet Food had read

                       3     “didn’t deter [it] from wanting to do the Extension Agreement” because “at that point in time, we

                       4     felt that we had a clear understanding of what the parameters were and what—what the maximum

                       5     cost would be. So we knew exactly what we were getting into,” and “it was our…best option at

                       6     the time.” (SUMF at No. 75.)

                       7                    5.     Pet Food Performed Well Under the Program Under Any Metric
                       8            Despite Pet Food’s complaints about the timing of rebates under the Program—which Mr.

                       9     Lim admitted was disclosed “in the contract”—Pet Food performed well under the Program under

                      10     any reasonable metric. Most significantly, Pet Food did better under the supposedly “unlawful”

                      11     RPA than it did under the filed and CDI-approved guaranteed cost CIC Policies, saving in excess

                      12     of $600,000. (SUMF at No. 76.) Indeed, Pet Food admitted that it could not be part of a proposed

                      13     revised class of allegedly injured California Program participants because it paid less under the

                      14     RPA than it would have under the filed and approved CIC policies alone, and thus was not

                      15     injured. (SUMF at No. 77.)

                      16            Moreover, Pet Food’s ultimate performance under the Program was consistent with the

                      17     quotes and proposals provided by Defendants, meaning Pet Food got what it expected and

                      18     bargained for, belying any injury. For its 2009-2012 Program term, Pet Food was quoted a three-

                      19     year minimum of approximately $423,000 and a three-year maximum of approximately $1.6

                      20     million, based on estimated annual payroll of approximately $11,000,000 ($33,000,000 for three

                      21     years). (SUMF at No. 78.) When adjusted for Pet Food’s 26% increase in payroll, to $42,084,445

                      22     over three years (SUMF at No. 79), the minimum and maximum range increased to

                      23     approximately $532,980 to $2,016,000. (SUMF at No. 80.) Pet Food’s ultimate cost under the

                      24     first three-year term was $1,626,270.06, well within that range. (SUMF at No. 81)

                      25            The same is true for Pet Food’s second term, from 2012 to 2016. Applied’s second-term

                      26     proposal had a three-year minimum-maximum range of approximately $595,000 to $2.4 million

                      27     respectively, based on estimated annual payroll of approximately $16 million (or $64 million over

                      28     four years). (SUMF at No. 82.) When again adjusted for Pet Food’s 35% payroll increase, to
DLA P I PER LLP (US)                                                      -12-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 18 of 33

                       1     $86,877,271 over four years (SUMF at No. 83), Pet Food’s three-year minimum and maximum

                       2     increased to approximately $803,000 and $3,240,000. (SUMF at No. 84.) Pet Food’s ultimate

                       3     cost under the second term of the Program totaled $2,668,964.82—again, well within the adjusted

                       4     minimum and maximum range that Pet Food agreed to and bargained for. (SUMF at No. 85.) The

                       5     Program thus worked well for Pet Food even despite significant increases in claims activity over

                       6     its seven years in the Program.

                       7            Similarly, Pet Food’s costs under the Program were comparable to or less than the costs it

                       8     was quoted from other carriers. Pet Food paid $1,626,270.06 for its first three-year term, or an

                       9     average of $542,090.02 per year. (SUMF at No. 86.) All but one of the competing options Pet
                      10     Food was quoted in 2009 were over $400,000 per year. (SUMF at No. 34.) Those policies would

                      11     have cost Pet Food about the same or more per year as the Program when adjusted for the 26%

                      12     increase in payroll. (SUMF at No. 87.)

                      13            Likewise, under the second term, Pet Food’s ultimate costs were less than it would have

                      14     paid under the alternative options it was presented for its 2012 renewal. Pet Food’s ultimate costs

                      15     under the second term of the Program totaled $2,668,964.82, or an average of $667,241 per year

                      16     over four years. (SUMF at No. 88.) Pet Food received quotes in 2012 ranging from $519,000 to

                      17     over $748,000 per year. (SUMF at No. 89.) When adjusted for Pet Food’s 35% payroll increase,

                      18     that range would increase to $700,650 to $1,009,800 per year. (SUMF at No. 90.) Accordingly,

                      19     under any alternative workers’ compensation policy available to Pet Food at the time, Pet Food
                      20     would have paid more per year than the average annual cost Pet Food was charged under the

                      21     Program.

                      22                    6.      Pet Food Has No Witness Who Can Quantify Its Monetary Loss and
                                                    Restitution
                      23

                      24            Even if Pet Food could prove some monetary loss as a result of any conduct by

                      25     Defendants, Pet Food has no evidence to support its alleged loss or damages. The sole basis of Pet

                      26     Food’s supposed loss of money or property is its complaint regarding the timing of rebates under

                      27     the Program (which it admits was disclosed in the contract). Indeed, in its motion for summary

                      28     judgment, Dkt. 138-1, Pet Food argues for restitution solely of the “rebate” it claims it is owed.
DLA P I PER LLP (US)                                                        -13-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 19 of 33

                       1     See Dkt. 138-1 at 14. But Pet Food has no witness who can testify regarding the calculation of

                       2     any amounts Pet Food allegedly lost as a result:

                       3               Q: Who at Pet Food, if anyone, has made a calculation as to precisely what it is
                                       that Pet Food believes its [sic] owed by Applied Underwriters?
                       4
                                       A: To the best of my knowledge, our attorney has done that.
                       5
                                       ***
                       6
                                       Q: Has Pet Food done any calculation as to what the – its loss might be as a result
                       7               of some inaccuracy with the modification premium due to the EGAFs?
                       8               A: I believe our attorney has.
                       9               Q: But the company has not?
                      10               A: Not internally.
                      11     (SUMF at No. 91.) Pet Food’s attorney, Mr. Moore, cannot testify regarding its purported losses,
                      12     particularly where Pet Food has refused to allow him to be deposed and has taken the position that
                      13     he will not be a witness in this case.
                      14               Nor has Pet Food disclosed any expert witness to offer such calculations of Pet Food’s
                      15     purported economic losses. Accordingly, Pet Food has no evidence from which it can prove any
                      16     economic loss even assuming it could establish liability based on the (fully disclosed) practices it
                      17     alleges caused its harm. And again, Pet Food’s COO and 30(b)(6) witness, Mr. Lim, admitted that
                      18     the timing of rebates was fully disclosed in the contract, but that he simply overlooked it.
                      19     III.      ARGUMENT
                      20               Summary judgment is proper where there is no genuine issue of material fact and the

                      21     moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Anderson v. Liberty

                      22     Lobby, Inc., 477 U.S. 242, 247-48 (1986). The moving party on a motion for summary judgment

                      23     “bears the initial responsibility of informing the district court of the basis for its motion, and

                      24     identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and

                      25     admissions on file, together with the affidavits, if any,’ which it believes demonstrate the absence

                      26     of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986), cert.

                      27     denied, 484 U.S. 1066 (1988).

                      28               The moving party does not, however, have a burden of affirmatively demonstrating with
DLA P I PER LLP (US)                                                        -14-
    SAN FRA NCI SCO
                                    POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                        CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 20 of 33

                       1     admissible evidence that there is a lack of any genuine issue of material fact as to each claim.

                       2     Estate of Gonzales v. Hickman, No. ED CV 05-660 MMM (RCx), 2007 WL 3237727, at *5 n.42

                       3     (C.D. Cal. May 30, 2007). “In other words, under Rule 56, a defendant is not required to prove a

                       4     negative—i.e., the absence of genuine issues of material fact—to establish his or her entitlement

                       5     to summary judgment. Rather, the party may simply assert that there is no evidence to

                       6     substantiate the material allegations of the complaint.” Id. (discussing Celotex, 477 U.S.

                       7     at 323-24); see also Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 987 (9th Cir. 2006)

                       8     (moving party that lacks burden of proof at trial “need not disprove the other party’s case” but

                       9     “can meet its burden by pointing out the absence of evidence from the non-moving party”).
                      10             Summary judgment is also appropriate where a motion “raises questions of law, the

                      11     resolution of which does not involve disputed ‘material’ facts. Delbon Radiology v. Turlock

                      12     Diagnostic Ctr., 839 F. Supp. 1388, 1391 (E.D. Cal. 1993). Such issues of “pure law” include the

                      13     interpretation of statutes, regulations, and legislative history (see, e.g., Edwards v. Aguillard, 482

                      14     U.S. 578, 594 (1987) (“A court's finding of improper purpose behind a statute is appropriately

                      15     determined by the statute on its face, its legislative history, or its interpretation by a responsible

                      16     administrative agency.”) and the determination of whether a party has standing to enforce a

                      17     statute (see, e.g., affirming a grant of summary judgment holding that plaintiff had no standing to

                      18     sue under the Clayton Act). Further, although courts may not weigh evidence in considering a

                      19     motion for summary judgment in a jury trial, “a district court has somewhat greater discretion to
                      20     consider what weight it will accord the evidence in a bench trial.” Matter of Placid Oil Co., 932

                      21     F.2d 394, 397 (5th Cir. 1991).

                      22             Here, the evidence shows that there is no triable issue of fact as to requisite elements of

                      23     either of Pet Food’s remaining claims. Further, the Motion presents matters of pure law, and this

                      24     action is to be tried by the Court instead of a jury. April 17, 2019 Order, PFE Dkt. # 128, at 6-7

                      25     (noting the cases “will be tried as a bench trial”). Under these circumstances, the Court has

                      26     discretion to consider what weight it will give to the evidence and to reach the proper “inferences

                      27     and conclusions.” Id. at 398. Defendants are thus entitled to summary judgment.

                      28
DLA P I PER LLP (US)                                                           -15-
    SAN FRA NCI SCO
                                 POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                     CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 21 of 33

                       1            A.      Pet Food’s UCL Claim Must Fail Because the Undisputed Evidence Shows
                                            That Pet Food Suffered No Harm As a Result of Defendants’ Conduct
                       2

                       3            A claim under California’s UCL cannot survive unless a plaintiff can prove two essential

                       4     threshold elements of standing: (1) actual economic injury and (2) causation. Pet Food can prove

                       5     neither element—indeed, the evidence makes the absence of those elements undeniable. Pet

                       6     Food’s UCL claim must therefore fail.

                       7            California’s UCL, much like Article III of the United States Constitution, imposes a

                       8     threshold standing requirement on would-be claimants. To have standing under the UCL, a

                       9     plaintiff must have suffered “injury in fact,” meaning “lost money or property.” Hall v. Time Inc.,

                      10     158 Cal. App. 4th 847, 849 (2008). And that loss must be “as a result of”—i.e., caused by—the

                      11     defendant’s alleged unfair competition. Id. The facts here belie Pet Food’s assertion that it has

                      12     suffered any harm that could qualify as “injury in fact.” Pet Food paid less money under the

                      13     Program than it would have paid for the filed and approved CIC Policies, and even under its

                      14     available alternatives for workers’ compensation insurance coverage when changes in payroll and

                      15     ex-mod are accounted for. Even if such an injury were presumed, no conduct by Defendants

                      16     could have caused that injury because, as Pet Food has admitted, it “knew exactly what [it was]

                      17     getting into” with the Program—alleged illegality and unconscionability and all. (SUMF at

                      18     Nos. 4, 75.) Pet Food simply cannot make the requisite showing. The Court should therefore grant

                      19     the Motion as to Pet Food’s UCL claim.

                      20                    1.      Pet Food’s UCL Claim Must Fail Because Pet Food Has Not Suffered
                                                    Injury in Fact
                      21
                                    Based on the facts set forth above, summary judgment of Pet Food’s UCL claim is proper
                      22
                             because Pet Food cannot prove injury in fact, which is a threshold element of its UCL claim.
                      23
                             Many kinds of harm will satisfy the UCL’s requirement of “lost money or property,” including
                      24
                             paying more or acquiring less in a transaction than the plaintiff otherwise would have; having a
                      25
                             property interest diminished; being denied money or property to which the plaintiff is legally
                      26
                             entitled; or having to enter into a monetary transaction that would not otherwise have been
                      27
                             necessary. Martinez v. Welk Grp., Inc., 907 F. Supp. 2d 1123, 1137 (S.D. Cal. 2012). The thread
                      28
DLA P I PER LLP (US)                                                         -16-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 22 of 33

                       1     that unifies these disparate forms of harm is that, in each, the plaintiff must show that it lost

                       2     money or property as a result of the unfair competition alleged. But Pet Food cannot claim to

                       3     have lost money or property from its participation in the Program. In addition to admitting that it

                       4     did better under the Program than under the CIC Policies, by any objective measure, Pet Food did

                       5     at least as well in the Program as it could have done in any plausible alternative circumstance.

                       6     Because Pet Food cannot show that it suffered any injury in fact, and because the evidence shows

                       7     that it did not, Pet Food’s UCL claim is meritless as a matter of law. The Motion should thus be

                       8     granted as to this claim on that basis alone.

                       9            First, and most importantly, Pet Food paid less under the Program than its premium under
                      10     the filed and CDI-approved CIC Policies. (SUMF at No. 6.) That CIC would issue the separate,

                      11     annual guaranteed cost CIC Policies was disclosed to Pet Food in materials provided to Pet Food

                      12     and its broker before Pet Food decided to participate in the Program. (SUMF at No. 92.) Pet Food

                      13     acknowledged receipt of those disclosures, opted to participate in the Program, and received each

                      14     of the seven annual CIC Policies and the benefits thereunder. (SUMF at No. 93.) And even with

                      15     its unanticipated increases in payroll and claims, Pet Food still performed better under the RPA

                      16     than it would have under just the filed and approved CIC Policy rates. Pet Food’s total Program

                      17     cost over its seven years, including premium taxes and assessments, was $4,295,234.88,

                      18     compared to $4,927,308 under the CIC Policies’ filed and approved rates. (SUMF at No. 94.)

                      19     Were Pet Food to succeed in having this Court find the RPA void and unenforceable, then under
                      20     the Shasta Order, Pet Food—like Shasta—would remain liable to CIC for any unpaid premiums

                      21     under the filed and approved CIC Policy rates. See Shasta Order at 68-69. Based on Pet Food’s

                      22     performance in the Program, it would owe $606,740 to CIC if the RPA were deemed void and

                      23     unenforceable. With a net gain of over $600,000 attributable to its participation in the Program,

                      24     Pet Food cannot say it has “lost money or property” “as a result of” the Program. Indeed, Pet

                      25     Food admitted to this Court that it could not be a member of a class of allegedly injured

                      26     participants because it paid less, not more, under the allegedly unlawful RPA as compared to the

                      27     filed and approved CIC policies.

                      28            Likewise, as shown above, Pet Food performed well under the Program both as compared
DLA P I PER LLP (US)                                                     -17-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 23 of 33

                       1     to the minimum and maximum costs disclosed to it in the Program materials (when adjusted for

                       2     Pet Food’s actual increases in payroll) and to the alternative workers’ compensation insurance

                       3     options Pet Food was quoted for both its 2009 and 2012 renewals. (See supra at Section II.C.5;

                       4     SUMF at Nos. 5, 50, 84, 86.) That Pet Food performed as well or better under the Program than it

                       5     would have under any other policy available to it in the market belies any actual harm or injury in

                       6     fact, or that any harm was caused by any conduct by Defendants. There can be no injury if the

                       7     outcome would have been the same (or worse) regardless of whether Defendants filed and sought

                       8     approval of the RPA.

                       9            Finally, there is no scenario in which Pet Food could simply have foregone the cost of
                      10     workers’ compensation insurance and thus claim its payments under the Program constituted per

                      11     se economic injury. California Labor Code section 3700 mandates that every private employer

                      12     obtain workers’ compensation insurance. This is not, therefore, a situation in which Pet Food was

                      13     “required to enter into a transaction, costing more money or property, that would otherwise have

                      14     been unnecessary.” Martinez, 907 F. Supp. 2d at 1137.

                      15            In Pet Food’s own motion for summary judgment, Pet Food claims entitlement to

                      16     “restitution” under the UCL in the form of a return of the money in its segregated cell—i.e., its

                      17     “rebate”—plus a “return on investment.” See Dkt. 138-1 at 14-15. First, as shown above, Pet

                      18     Food admits that the timing of rebates was fully disclosed in the contract, but Mr. Lim simply did

                      19     not “pick up on it.” (SUMF at No. 58.) And Pet Food also admits that it has been receiving
                      20     rebates all along throughout its participation in the Program, and continues to receive rebates up

                      21     to today as time passes and the likelihood of additional claims activity and exposure continues to

                      22     decrease. (SUMF at No. 95.) Accordingly, Pet Food’s argument that there is “no just basis to

                      23     allow Applied to retain PFE’s rebate either for 3 years since the last claim closed or 7 years after

                      24     expiration in the policy” is far from undisputed given Mr. Lim’s sworn testimony and admission

                      25     that this information was fully disclosed to Pet Food. See Dkt. 138-1 at 14. Quite the opposite, it

                      26     is clear that Pet Food has no provable claim for restitution in light of its admissions regarding

                      27     how rebates actually work under the Program, which again supports summary judgment in

                      28     Defendants’ favor.
DLA P I PER LLP (US)                                                         -18-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 24 of 33

                       1             The bottom line is that Pet Food’s ultimate performance in the Program was consistent

                       2     with the original proposals Pet Food received (adjusted for payroll), but its costs were higher than

                       3     originally estimated because Pet Food’s claims losses rose significantly during its seven years in

                       4     the Program. Despite that, Pet Food still outperformed the Program’s adjusted maximum cost, the

                       5     CIC Policy premiums, and the vast majority of quotes it received from other insurers for

                       6     guaranteed cost policies (when adjusted for payroll). These indisputable facts show that Pet Food

                       7     suffered no economic injury sufficient to confer standing under the UCL. Summary adjudication

                       8     of this claim is therefore warranted.

                       9                     2.     Pet Food’s UCL Claim Must Fail Because, Under the Facts of This
                                                    Case, No Conduct by Defendants Could Have Caused Pet Food’s
                      10                            “Harm”
                      11             Pet Food’s UCL claim fails for the additional reason that, even if Pet Food had suffered

                      12     economic harm from its participation in the Program (although it did not), no evidence supports

                      13     the contention that such harm was somehow caused by Defendants’ conduct. Pet Food cannot

                      14     show any harm caused by the mere fact that the RPA between it and AUCRA was not filed with

                      15     the CDI. Neither can Pet Food show that any representations or omissions it attributes to

                      16     Defendants caused its “harm,” since Pet Food was well acquainted with the very Program details

                      17     it gives as the basis for its claims. Because Pet Food’s UCL claim cannot overcome this threshold

                      18     of standing the UCL imposes, the Court has an independent basis for granting summary judgment

                      19     as to this claim.

                      20             First, the mere fact that the RPA was not filed could not cause Pet Food’s alleged injury.

                      21     To begin, the Program materials themselves disclosed that the Program was “not a filed

                      22     retrospective rating plan or dividend plan.” (SUMF at No. 1.) Further, not only has the CDI since

                      23     approved a version of the Program and the RPA that is substantially the same in form and

                      24     function as the one in which Pet Food participated, but Pet Food testified that whether the RPA

                      25     was filed or not was not a factor it considered in deciding to purchase the Program. (SUMF at

                      26     No. 30.) Pet Food cannot point to any evidence to show that it suffered harm because the RPA

                      27     was not filed, or that its experience in the Program would have been any different had the RPA

                      28     been filed versus not. Even if Defendants had filed the RPA and the CDI had rejected it, which
DLA P I PER LLP (US)                                                        -19-
    SAN FRA NCI SCO
                                 POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                     CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 25 of 33

                       1     would have made the RPA unavailable for Pet Food to purchase, Pet Food could not prove any

                       2     harm under that scenario either because the prices available to it from other insurance carriers

                       3     were the same as or more than the average annual price it paid under the Program. (SUMF at

                       4     Nos. 5, 50, 86.) There is no evidence from which to conclude that the RPA’s unfiled status

                       5     somehow caused Pet Food’s purported harm. Indeed, Pet Food’s own motion for summary

                       6     judgment is tellingly silent regarding the essential element of causation. Nowhere in the motion

                       7     does Pet Food even attempt to link Defendants’ failure to file the RPA and its alleged illegality to

                       8     the harm purportedly suffered by Pet Food. See Dkt. 138-1.

                       9            Second, Pet Food cannot seriously maintain that any representation or omission in the
                      10     Program materials caused it any economic injury because by its own account, it did not rely on

                      11     any such representation or omission. To begin with, “a UCL action predicated on fraud requires

                      12     actual reliance.” Princess Cruise Lines, Ltd. v. Superior Court, 179 Cal. App. 4th 36, 43 (2009).

                      13     Yet Pet Food’s extensive review of the Program and its decision to renew the Program twice,

                      14     including after it had investigated the Program and its lawyer had concluded the Program was

                      15     “unconscionable,” belies reliance on any allegedly misleading or unfair aspects of the Program

                      16     that form the basis of its UCL allegations, or that it would have behaved differently had it

                      17     “known” of those aspects at the time of purchase. The basic premise of reasonable reliance and

                      18     causation is that, had the plaintiff been aware of the information that was allegedly not disclosed

                      19     or not fully explained, the plaintiff would have acted differently—i.e., it would not have
                      20     purchased the product. Accordingly, where a plaintiff continues to purchase a product after

                      21     learning about its allegedly unfair or misleading aspects, there can be no reliance or causation,

                      22     and thus no claim. See, e.g., Gary Plastic Packaging Corp. v. Merrill Lynch, Pierce, Fenner &

                      23     Smith, Inc., 119 F.R.D. 344, 348-49 (S.D.N.Y. 1988) (plaintiff’s reliance doubtful where

                      24     purchases continued after it “learned about the alleged fraud of which plaintiff now complains”);

                      25     In re Safeguard Scientifics, 216 F.R.D. 577, 582 (E.D. Penn. 2003) (plaintiff’s increase in stock

                      26     holdings “after public disclosure of the alleged fraud” showed he “would have made—and in fact

                      27     did—purchase stock regardless of the fraudulent omission”). Similarly, where a plaintiff testifies

                      28     that the supposedly misleading representations were not a factor in deciding to enter the
DLA P I PER LLP (US)                                                        -20-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 26 of 33

                       1     transaction in question, there can be no reliance on those representations as a matter of law. See

                       2     Princess Cruise Lines, 179 Cal. App. 4th at 43-44 (finding no reliance as a matter of law where

                       3     plaintiff testified in deposition that the defendant’s representations had no effect on the decision

                       4     to purchase).

                       5              Here, not only did Pet Food extensively review and analyze the Program’s terms and

                       6     features at the outset, but before renewing a second time, Pet Food investigated the Program and

                       7     read articles and lawsuits asserting exactly the kinds of claims and allegations Pet Food has made

                       8     in this case. (SUMF at Nos. 41, 44, 46, 55, 66, 68.) Its General Counsel concluded from that

                       9     investigation that the RPA was unlawful and “unconscionable” and could not be enforced in
                      10     California. (SUMF at No. 67.) Yet armed with this knowledge, Pet Food still chose to renew the

                      11     Program for a seventh year because it “knew exactly what we were getting into” and “it was [Pet

                      12     Food’s]…best option at the time,” by just $17,000. (SUMF at No. 4.) That Pet Food voluntarily

                      13     repurchased the Program even after learning of the allegations and claims it would later file in

                      14     this lawsuit shows that Pet Food did not, in fact, rely on, nor was it harmed, by any of the

                      15     allegedly unlawful, unfair, or fraudulent practices asserted in its complaint. As its 30(b)(6)

                      16     witness testified, Pet Food was in search of the best price, plain and simple. (SUMF at No. 29.)

                      17              By any theory, Pet Food cannot show that it suffered any economic injury “as a result of”

                      18     Defendants’ conduct. This conclusion is reinforced by Pet Food’s own motion for summary

                      19     judgment failing even to mention the issue of causation. Had Defendants filed the RPA with, and
                      20     obtained approval from, the CDI, Pet Food would have received substantially the same terms that

                      21     it did, as evidenced by the filed and approved Amended RPA. And Pet Food renewed its

                      22     participation in the Program even after being fully apprised of the Program’s supposedly

                      23     “unconscionable” terms and the RPA’s unfiled status, meaning it cannot now claim it relied on

                      24     those terms in choosing to participate in the Program. Because the evidence belies causation, a

                      25     threshold requirement under the UCL, Pet Food’s UCL claim is unsustainable. The Court should

                      26     grant the Motion.

                      27     ///

                      28     ///
DLA P I PER LLP (US)                                                          -21-
    SAN FRA NCI SCO
                                   POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                       CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 27 of 33

                       1            B.      Pet Food’s Quasi-Contract Claim Must Also Fail Because Pet Food Cannot
                                            Show Actual Harm or Injury in Fact
                       2

                       3            The lack of injury also dooms Pet Food’s quasi-contract claim for unjust enrichment as

                       4     surely as it did Pet Food’s UCL claim. To state a claim for quasi-contract, Pet Food must prove

                       5     (1) Defendants’ “receipt of a benefit” and (2) “unjust retention of that benefit at the plaintiff’s

                       6     expense.” MH Pillars Ltd. v. Realini, 277 F. Supp. 3d 1077, 1094 (N.D. Cal. 2017) (citing

                       7     Peterson v. Cellco P’ship, 164 Cal. App. 4th 1583, 1593 (2008)). A claim for quasi-contract, like

                       8     Pet Food’s UCL claim, requires a showing of actual harm or injury in fact. See Peterson, 164 Cal.

                       9     App. at 1593-96. Because the evidence shows that these elements are missing here, and because

                      10     Pet Food cannot adduce evidence showing otherwise, Pet Food cannot prevail on this claim.

                      11     Hence, summary judgment is appropriate.

                      12            For instance, in Peterson, the plaintiff, like Pet Food here, brought claims for unfair

                      13     competition and unjust enrichment on the basis of the defendant insurer’s breach of certain

                      14     Insurance Code provisions. Peterson, 164 Cal. App. 4th at 1586. Like here, the plaintiff in

                      15     Peterson “received the benefit of the bargain” in the form of “the exchange [the plaintiff]

                      16     expected”—the bargained-for insurance at the bargained-for price. Id. at 1593. On this basis, the

                      17     court in Peterson held that the plaintiff had suffered no actual harm so as to confer standing for

                      18     unjust enrichment. As explained in depth above, the same is true here. Because Pet Food cannot

                      19     claim to have suffered any injury in fact as a result of the alleged unlawfulness of the Program, it

                      20     cannot prevail on its quasi-contract claim for unjust enrichment. The Court should therefore grant

                      21     the Motion as to this claim.

                      22            C.      Pet Food’s Quasi-Contract Claim Fails for the Additional Reason That Pet
                                            Food Lacks Standing to Enforce the Insurance Code and Related Regulations
                      23
                                    Pet Food’s quasi-contract claim for rescission fails as a matter of law for the additional
                      24
                             reason that it is based on alleged violations of Insurance Code sections 11658 and 11735, and
                      25
                             California Code of Regulations, title 10, sections 2268 and 2218, for which there is no private
                      26
                             right of action. This Court has already held that “Section 11658(a) does not provide a private right
                      27
                             of action,” which should be the end of the subject. See MTD Order at 19. Yet Pet Food expressly
                      28
DLA P I PER LLP (US)                                                          -22-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 28 of 33

                       1     argues that Defendants’ alleged violation of these provisions, which establish form-filing

                       2     requirements for issuers of workers’ compensation insurance policies and endorsements, render

                       3     the Program “illegal and void.” Pet Food then bases its quasi-contract (unjust enrichment) claim

                       4     on the RPA being allegedly “illegal and void.” The claim is therefore based on alleged violations

                       5     of legal provisions that provide no private right of action, meaning that private litigants have no

                       6     standing to enforce them. Because Pet Food lacks standing as a matter of law to enforce these

                       7     sections, its quasi-contract claim is properly disposed of by summary judgment.

                       8            The gravamen of Pet Food’s claim here is that the RPA is “illegal and void” because it

                       9     “has not been filed with the WCIRB and/or approved by the CDI as required by California
                      10     Insurance Code sections 11658 and 11735 and California Code of Regulations, title 10, sections

                      11     2268 and 2218.” Second Am. Class Action Compl., Dkt. 54, ¶39. California’s workers’

                      12     compensation regime does not provide a private right of action for employers seeking relief for

                      13     noncompliance with these filing requirements. Pet Food, as a private party, may not rely on a

                      14     statutory or regulatory breach to recover against Defendants absent a private right of action. “[A]

                      15     statute creates a private right of action only if the statutory language or legislative history

                      16     affirmatively indicates such an intent.” Farmers Ins. Exchange v. Super. Ct., 137 Cal. App. 4th

                      17     842, 850, 853 (2006). The absence of an express provision authorizing private enforcement of the

                      18     statute is significant, as “one would reasonably have expected that the Legislature simply would

                      19     have directly imposed such” language had it wished to create a private right of action. Crusader
                      20     Ins. Co. v. Scottsdale Ins. Co., 54 Cal. App. 4th 121, 132 (1997) (quoting Moradi-Shalal v.

                      21     Fireman’s Fund Ins. Cos., 46 Cal. 3d 287, 295 (1988)).

                      22            When a law has no express private right of action, courts may infer such a right only when

                      23     the “legislative intent”—including legislative history, statutory context, and other related

                      24     factors—suggests the Legislature intended to establish a private right to sue. Crusader, 54 Cal.

                      25     App. 4th at 123. The court must also “determine[s] that the remedy is appropriate in furtherance

                      26     of the purpose of the legislation and needed to assure the effectiveness of the provision.”

                      27     Middlesex Ins. Co. v. Mann, 124 Cal. App. 3d 558, 570-71 (1981). But when a regulatory statute

                      28     provides “a comprehensive scheme for enforcement by an administrative agency, . . . courts
DLA P I PER LLP (US)                                                     -23-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 29 of 33

                       1     ordinarily conclude that the Legislature intended the administrative remedy to be exclusive,”

                       2     Farmers Ins. Exchange, 137 Cal. App. 4th at 850, and thus that a private right of action is

                       3     unneeded because “the comprehensive administrative enforcement scheme assures the

                       4     effectiveness of the statute,” Arriaga v. Loma Linda University, 10 Cal. App. 4th 1556, 1564

                       5     (1992), superseded by statute on other grounds.

                       6            Also, although courts retain jurisdiction over common-law causes of action for which an

                       7     alleged violation of a regulatory statute establishes an element, that exception does not apply

                       8     when a plaintiff—like Pet Food here—“would have no claim” absent a regulatory statute that

                       9     provides no independent right of action. Crusader, 54 Cal. App. at 126. In fact, courts have
                      10     applied this principle specifically in the context of unjust enrichment. See Peterson, 164 Cal.

                      11     App. 4th at 1595-96 (dismissing a claim predicated on alleged Insurance Code violation because

                      12     plaintiffs lacked standing to bring an action under the Insurance Code and could not do so “under

                      13     the guise of unjust enrichment”).

                      14            Further, section 11658 explicitly vest enforcement authority exclusively in the

                      15     Commissioner. See Cal. Ins. Code § 11658(b) (“If the [C]ommissioner notifies the insurer that the

                      16     filed form or endorsement does not comply with the requirements of law . . . it is unlawful for the

                      17     insurer to issue [it] . . . .”) (emphasis added).3 Regulation 2268 similarly provides that an insurer

                      18     in violation of its regulations or those set forth in § 11658 “shall be subject to proceedings

                      19     pursuant to §§ 701, 704(b) and 1065.1.” The plain language of these insurance laws makes clear
                      20     that enforcement authority lies exclusively with the Commissioner and the CDI.4

                      21     3
                               Indeed, as this Court has held, even if a form is not filed in violation of § 11658, the policy
                      22     remains in force unless and until the Commissioner notifies the insurer that it does not comply
                             with the requirements of law. Cal. Ins. Code § 11658(b); MTD Order at 1 (dismissing claims
                      23     based on allegations that RPA was an unfiled rate plan under Cal. Ins. Code § 11735 because “the
                             use of a rate that has not been filed as required by § 11735 is not an unlawful rate unless and until
                      24     the Commissioner conducts a hearing and disapproves the rate”).
                             4
                               The Commissioner has exclusive authority to impose various penalties, ultimately including
                      25     conservation and liquidation proceedings when an insurer has violated “its charter or any law of
                             the state.” Cal. Ins. Code § 1011(e). The Commissioner must establish a program to investigate
                      26     complaints, respond to inquiries and, when warranted, bring enforcement actions against insurers
                             or insurance producers. Id. § 12921.1. Violation of any law or regulation relating to the business
                      27     of insurance may be prosecuted through an enforcement action. 10 Cal. Code Regs. § 2591.1.
                             When the Commissioner believes an insurer is violating the law, he may hold a hearing upon 20-
                      28     30 days’ notice to the insurer. Cal. Ins. Code § 1605.1. The Commissioner has full powers to
DLA P I PER LLP (US)                                                           -24-
    SAN FRA NCI SCO
                                 POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                     CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 30 of 33

                       1            This is further supported by related sections of the Insurance Code, including § 11730, et

                       2     seq., governing rate regulation, which set forth circumstances where the Commissioner, and only

                       3     the Commissioner, may disapprove rates used to calculate premiums. See, e.g., Cal. Ins. Code

                       4     § 11737(d) (requiring the Commissioner to serve notice and schedule a hearing before

                       5     disapproving rates), 11737(g) (providing for only prospective disapproval of rates), 11737(h)

                       6     (requiring the Commissioner to “specify interim rates for the insurer” if prior rates are

                       7     disapproved). At the same time, § 11650, et seq., is silent on whether a plaintiff may bring suit to

                       8     rescind allegedly noncompliant policies. The legislature’s failure to specifically provide a private

                       9     right of action while providing a “comprehensive scheme for enforcement” of the relevant
                      10     provisions of the Insurance Code by the Commissioner means there is no private right of action.

                      11     See Farmers Ins. Exchange, 137 Cal. App. 4th at 850; see also Moradi-Shalal, 46 Cal. 3d at 300

                      12     (no private right of action under Unfair Insurance Practices Act because the statute called for

                      13     “administrative enforcement” and made “no mention . . . of a possible private civil remedy”).

                      14            Indeed, the Commissioner took full advantage of the available exclusive enforcement

                      15     mechanisms and administrative remedies in the Shasta Order on which Pet Food expressly relies.

                      16     The Shasta Order confirms the Commissioner’s broad exclusive authority and discretion to

                      17     enforce § 11658, precluding any implied private right of action. Shasta Linen, a participant in the

                      18     Applied Defendants’ Program, filed a complaint with the CDI’s Administrative Hearing Bureau

                      19     on August 29, 2014, alleging, like Pet Food here, that the Program constituted an unfiled and
                      20     unapproved insurance program. After a series of written submissions and interim decisions, the

                      21     Commissioner issued a Decision and Order on June 20, 2016, which held that the RPA was an

                      22     unfiled collateral agreement in violation of § 11658 (among other Insurance Code provisions).

                      23

                      24     examine and subpoena witnesses to attend, testify, and produce documents before him on any
                             subject touching insurance business, or in aid of his duties. Id. § 12924. If the Commissioner
                      25     determines that an insurer is violating any state law, the Commissioner may serve on the insurer
                             “such order or orders as shall be reasonably necessary to correct, eliminate or remedy such”
                      26     violation. Id. §§ 1605.1, 1605.3. The Commissioner may also revoke or suspend an insurer’s
                             license or certificate of authority for violating or failing to comply with his orders, or levy fines
                      27     for each day that the violation or failure to comply continues. Id. § 1065.5. The Legislature’s
                             broad enforcement scheme plainly vests in the Commissioner the full authority to enforce
                      28     § 11658 and thus to “assure[] the effectiveness of the statute.” Arriaga, 10 Cal. App. 4th at 1564.
DLA P I PER LLP (US)                                                            -25-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 31 of 33

                       1     The Commissioner then issued a Notice of Hearing and Order to Cease and Desist on June 28,

                       2     2016, seeking an order requiring CIC and AUCRA to cease and desist from issuing policies

                       3     incorporating the RPA. Id. Ex. 2. CIC filed a Verified Petition for Peremptory Writ of Mandate

                       4     (the “Writ Proceeding”) challenging the June 20 Order.

                       5             While the Writ Proceeding was pending, the parties executed a Stipulated Consent Cease

                       6     and Desist Order on September 6, 2016, in which the parties agreed, among other things, that CIC

                       7     and AUCRA would cease and desist from issuing or renewing RPAs until the RPA was submitted

                       8     in compliance with Insurance Code §§ 11658 and 11735, but that CIC may renew any CIC Policy

                       9     issued in connection with an RPA in force as of July 1, 2016, and continue to enforce RPAs
                      10     subject to small changes to the arbitral forum and run-off loss adjustment factor provisions. Id.

                      11     Ex. 3. On June 2, 2017, CDI, CIC, and AUCRA entered into a Settlement Agreement through

                      12     which the parties agreed to dismiss the Writ Proceeding and that an Amended RPA would be

                      13     filed allowing new RPAs to issue under the Program. Id. Ex. 4. The Shasta Linen history

                      14     unequivocally demonstrates the “comprehensive scheme for enforcement” provided to the

                      15     Commissioner and CDI under the Insurance Code. See Farmers, 137 Cal. App. 4th at 850.

                      16             Not only does the Insurance Code expressly authorize enforcement exclusively by the

                      17     Commissioner, nothing in its legislative history suggests the Legislature intended otherwise. For

                      18     instance, California’s Office of Senate Floor Analyses (“OSFA”) digest of § 11658 (the

                      19     “Legislative Digest”) states that the legislature’s purpose was to “provide clear standards under
                      20     which the Insurance Commissioner could order the use of forms be discontinued. . . .” CA B. An.,

                      21     A.B. 1753 Sen., 8/31/1995, at 3. The Legislative Digest does not discuss any private right to

                      22     enforce § 11658; indeed, every mention of enforcement of the statute concerns the Commissioner,

                      23     not private litigants. See, e.g., id. at 2 (“[T]his bill revises procedures affecting the prior approval

                      24     of workers’ compensation insurance policy forms by the . . . Commissioner.”); id. (“It would be

                      25     unlawful to use any form or endorsement that is found by the [C]ommissioner to be unlawful.”).

                      26             Neither the plain language of § 11658 nor its legislative history suggests that the

                      27     California “Legislature has . . . manifested an intent to create . . . a private cause of action” in

                      28     these provisions. Moradi-Shalal, 46 Cal. 3d at 305 (finding no private right to sue under
DLA P I PER LLP (US)                                                        -26-
    SAN FRA NCI SCO
                                 POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                     CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 32 of 33

                       1     Insurance Code § 790.03 based, in part, on findings in OSFA Legislative Digest). Pet Food thus

                       2     cannot meet its “heavy, perhaps insurmountable, burden of persuasion” to demonstrate that such a

                       3     private right action exists. See Crusader, 54 Cal. App. 4th at 133.

                       4                With no private right of enforcement, Pet Food’s attempt to enforce these Insurance Code

                       5     provisions and related regulations as “unjust enrichment” must fail.

                       6     /////

                       7     IV.        CONCLUSION
                       8                Pet Food cannot adduce evidence that it suffered economic harm “as a result of” any

                       9     alleged conduct on the part of Defendants because no such evidence exists. Indeed, to the

                      10     contrary, the evidence demonstrates the lack of any such harm or causation. Pet Food’s inability

                      11     to substantiate these essential elements of its UCL and quasi-contract causes of action is fatal to

                      12     those claims. Where a plaintiff “fails to make a showing sufficient to establish the existence of an

                      13     element essential to that party's case, and on which that party will bear the burden of proof at

                      14     trial … there can be ‘no genuine issue as to any material fact,’ since a complete failure of proof

                      15     concerning an essential element of the nonmoving party’s case necessarily renders all other facts

                      16     immaterial. The moving party is ‘entitled to a judgment as a matter of law’ because the

                      17     nonmoving party has failed to make a sufficient showing on an essential element of her case with

                      18     respect to which she has the burden of proof.” Celotex, 477 U.S. at 322 (quoting Fed. R. Civ.

                      19     P. 56). That is precisely the case here, and Applied is “entitled to judgment as a matter of law.”

                      20     The Court should grant the Motion.

                      21

                      22    Dated: July 26, 2019                     Respectfully submitted,

                      23                                             DLA PIPER LLP (US)
                      24                                             By:      /s/ Shand S. Stephens
                                                                           SHAND S. STEPHENS
                      25
                                                                           AMANDA L. MORGAN
                      26                                                   JEANETTE T. BARZELAY
                                                                           555 Mission Street, Suite 2400
                      27                                                   San Francisco, California 94105
                                                                           Tel: (415) 836-2500
                      28                                                   Fax: (415) 836-2501
DLA P I PER LLP (US)                                                            -27-
    SAN FRA NCI SCO
                                     POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                         CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
                           Case 2:16-cv-01211-WBS-AC Document 139-1 Filed 07/26/19 Page 33 of 33

                       1
                                                              HINSHAW & CULBERTSON LLP
                       2
                                                                 TRAVIS WALL
                       3                                         One California Street, 18th Floor
                                                                 San Francisco, California 94111
                       4                                         Tel: (415) 362-6000
                       5                                         Fax: (415) 834-9070

                       6                                          SPENCER Y. KOOK
                                                                  633 West 5th Street, 47th Floor
                       7                                          Los Angeles, California 90071
                                                                  Tel: (213) 680-2800
                       8
                                                                  Fax: (213) 614-7399
                       9
                      10                                          ATTORNEYS FOR DEFENDANTS
                                                                  APPLIED UNDERWRITERS, INC., APPLIED
                      11                                          UNDERWRITERS CAPTIVE RISK ASSURANCE
                                                                  COMPANY, INC., CALIFORNIA INSURANCE
                      12                                          COMPANY, AND APPLIED RISK SERVICES,
                                                                  INC.
                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)                                                   -28-
    SAN FRA NCI SCO
                                POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                             WEST/287163492
                                                                    CASE NO. 2:16-CV-00158-WBC AC; 2:16-01211 WBS AC
